EXHIBIT 10(hh)


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]






Execution Version


COMMITMENT AGREEMENT


January 23, 2019 (the “Commitment Agreement Date”)


Athene Annuity and Life Company (“Insurer”) is pleased to provide, on the
following terms, the non-participating single premium group annuity contract,
supported by a dedicated separate account and guaranteed by its general account
(the “Contract”) for the Weyerhaeuser Pension Plan (the “Plan”) in consideration
of the mutual promises made and representations, warranties and covenants
contained in this Commitment Agreement (this “Commitment Agreement”). For
purposes of this Commitment Agreement, capitalized terms will have the meaning
set forth in paragraph 9. By signing this Commitment Agreement, Insurer,
Weyerhaeuser Company (the “Company”), and State Street Global Advisors Trust
Company, acting solely in its capacity as the independent fiduciary of the Plan
(the “Independent Fiduciary”), agree as follows:


1.
GAC Issuance and GAC Issuance True-Up Premium. Insurer agrees to issue the
Contract as follows:



a.
Specimen GAC Form Issuance. On the Scheduled GAC Issuance Date, subject to
Insurer’s receipt of the Premium Due Date Transfers and any GAC Issuance True-Up
Premium due to Insurer and subject to the terms of paragraphs 1.b. and 1.c.,
Insurer irrevocably agrees to issue the Contract with an effective date that is
the Premium Due Date and in accordance with this Commitment Agreement and the
Contract, irrevocably commits to make payments owed to Payees under the Contract
on and after the Annuity Start Date; provided that, if the parties are unable to
complete the take over of administration services regarding payments under the
Contract pursuant to paragraph 6 prior to the Annuity Start Date, Insurer shall
make a bulk payment to the Plan Trust (or in such other manner as the parties
agree) equal to the Aggregate Monthly Payment as defined in the Contract) for
each month until administration is transferred to Insurer pursuant to paragraph
6. The Contract will be in substantially the form of the specimen group annuity
contract (the “Specimen GAC Form”) attached hereto as Schedule 1 with such
updates agreed upon pursuant to and in accordance with paragraph 2.

b.
Form of Annuities and Payments under the Contract. The type, description and
forms of annuities (e.g., single life annuity, joint and survivor annuity),
payments under the Contract and other terms of the Contract will be consistent
with the terms of Insurer’s proposal dated January 18, 2019 (the “Proposal”) as
updated to reflect (i) any modifications contemplated in Insurer’s Final Annuity
Quote Sheet dated January 23, 2019 (the “Final Annuity Quote Sheet”) and (ii)
any modifications mutually agreed to between the parties after the Commitment
Agreement Date and before the 35th Business Day prior to the Scheduled GAC
Issuance Date. Subject to Insurer’s receipt of the Premium Due Date Transfers,
Insurer will make payments to Payees commencing on the Annuity Start Date in
accordance with the Proposal and the Final Annuity Quote Sheet until the
Contract has been issued and, for the avoidance of doubt, will make such
payments even if the Contract has not been issued by Insurer as of the Annuity
Start Date. The original annuity exhibit to the Contract will be consistent with
the Payees (including annuitants, contingent annuitants, alternate payees and
beneficiaries) on the Tab titled DG2 of the Base File.



Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]
















c.
Necessary Data. As a condition to Insurer’s issuing of the Contract, the Company
will deliver or cause to be delivered to Insurer the data necessary for Insurer
to prepare the annuity exhibit and the information necessary for Insurer to
draft provisions of the Contract and administer the payments thereunder,
including but not limited to, information such as factor tables and sample
calculations. If there are any delays in the delivery of the foregoing
information based on the delivery dates set forth in Schedule 7 or such other
delivery dates as may be designated by Insurer, Insurer may refer any Payee who
contacts Insurer to the Company Contact for assistance and Insurer may, in its
sole discretion, delay the mailing of Welcome Kits and annuity certificates.
Insurer may exclude from the annuity exhibit any Payee for which Insurer has not
been provided each of the following: (i) name, (ii) gender, (iii) date of birth
and (iv) social security or federal taxpayer identification number.
Notwithstanding the foregoing, if the (1) name, (2) gender, (3) date of birth or
(4) social security or federal taxpayer identification number for a Payee that
is provided in accordance with this paragraph 1.d.ii is determined to be
incorrect after the Scheduled GAC Issuance Date, any adjustments or amendments
to the Contract shall be made solely in accordance with the terms of the
Contract.

d.
GAC Issuance True-Up Premium. Schedule 8 provides a description of the
methodologies and procedures by which Insurer will calculate the GAC Issuance
True-Up Premium. Insurer and the Company will cooperate in good faith so that
Insurer can calculate the GAC Issuance True-Up Premium, subject to the following
acknowledgements, limitations and conditions:

i.
GAC Issuance Data. To the extent that the Company discovers or has any Data
Corrections after the Commitment Agreement Date and prior to the date that is 35
Business Days prior to the Scheduled GAC Issuance Date (the “GAC Issuance Data
Notice Date”), the Company will provide written notice of such Data Correction
as promptly as reasonably practicable to Insurer. Insurer will only be
responsible for incorporating into the calculation of the GAC Issuance True-Up
Premium those Data Corrections that have been notified to Insurer by the Company
on or prior to the GAC Issuance Data Notice Date together with any other Data
Corrections identified by Insurer (the “GAC Issuance Data”). Such incorporation
is subject to Insurer’s agreement with such Data Corrections and any limitations
on incorporating such Data Corrections into the GAC Issuance True-Up Premium set
forth in Schedule 8.

ii.
GAC Issuance Annuity Exhibit. Twenty Business Days prior to the Scheduled GAC
Issuance Date, Insurer will deliver to the Company a proposed annuity exhibit
utilizing and consistent with the Base File and the GAC Issuance Data. Fifteen
Business Days prior to the Scheduled GAC Issuance Date, the Company will respond
to Insurer with any questions on the annuity exhibit. Insurer and the Company
will cooperate in good faith to resolve any discrepancies on or prior to the
eleventh Business Day prior to the Scheduled GAC Issuance Date and Insurer will
reflect in the annuity exhibit any changes that have been agreed to on or prior
to such eleventh Business Day. Insurer may exclude from the annuity exhibit any
Payee for which Insurer has not been provided each of the following: (1) name,
(2) gender, (3) date of birth and (4) social security or federal taxpayer
identification number.

iii. GAC Issuance True-Up Premium. Eight Business Days prior to the Scheduled
GAC Issuance Date, Insurer will send the calculation of the GAC Issuance True-Up
Premium to the Company for review. Five Business Days prior to the Scheduled GAC
Issuance Date, the Company will respond


2


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














to Insurer with any questions on the GAC Issuance True-Up Premium. Insurer and
the Company will cooperate in good faith to resolve any discrepancies on or
prior to the third Business Day prior to the Scheduled GAC Issuance Date. If the
Company and Insurer cannot resolve any dispute with respect to the GAC Issuance
True-Up Premium on or prior to the date that is three Business Days prior to the
Scheduled GAC Issuance Date, then Insurer’s determination will control for
purposes of the GAC Issuance True-Up Premium, but the Company or the Independent
Fiduciary may immediately commence an arbitration dispute pursuant to Schedule 4
with respect to the GAC Issuance True-Up Premium.
iv. GAC Issuance True-Up Premium Payment. The GAC Issuance True-Up Premium will
be paid on the Scheduled GAC Issuance Date as follows: (A) if the GAC Issuance
True-Up Premium is a positive number, then the Independent Fiduciary will
irrevocably direct the Plan Trustee to pay to Insurer an amount, in Cash, equal
to the GAC Issuance True-Up Premium, plus interest calculated in accordance with
Schedule 8, and Insurer will deposit the Cash into the designated separate
account that supports the Contract; or (B) if the GAC Issuance True-Up Premium
is a negative number, then Insurer will pay to the Plan Trust an amount, in
Cash, equal to the absolute value of the GAC Issuance True-Up Premium plus
interest calculated in accordance with Schedule 8.


2.
Negotiation of Modified GAC Form. After the Commitment Agreement Date, Insurer,
the Company and the Independent Fiduciary will each use commercially reasonable
efforts to revise the Specimen GAC Form to reflect such revisions that were
mutually agreed to by the parties prior to the Commitment Agreement Date and
will use commercially reasonable efforts to negotiate any additional revisions
to the Specimen GAC Form (the “Modified GAC Form”) and related forms of annuity
certificates, subject to the following acknowledgements, limitations and
conditions:



a.
Regulatory Approvals. Insurer will use reasonable best efforts to obtain
regulatory approvals, to the extent required by applicable law, of the Modified
GAC Form prior to the Scheduled GAC Issuance Date, and in the event that any
approval, to the extent required by applicable law, is not granted, or if the
Contract is disapproved, Insurer, the Independent Fiduciary and the Company will
cooperate in good faith to mutually agree on modifications to the Contract to
address the requests of the Washington State Office of the Insurance
Commissioner, if any, and, to the extent possible, to preserve the provisions
included in the Modified GAC Form. Insurer will use reasonable best efforts to
obtain regulatory approvals, to the extent required by applicable law, of
customized annuity certificates prior to the annuity certificate mailing date
set forth in paragraph 5.b.

b.
Contract Issuance. Following the negotiation of the Modified GAC Form and the
receipt of any related regulatory approvals for all negotiated changes to the
Specimen GAC Form in accordance with paragraph 2.a., subject to Insurer’s
receipt of the Premium Due Date Transfers and any GAC Issuance True-Up Premium
due to Insurer, Insurer will issue the Contract on the Scheduled GAC Issuance
Date using the Modified GAC Form in lieu of the Specimen GAC Form, subject to
and in accordance with paragraphs 1.a., 1.b. and 1.c.. Such Contract will have
an effective date that is the Premium Due Date.



3


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]


















3.
Premium Due Date Transfers. So long as the conditions to closing set forth in
paragraph 8 have been satisfied, the Independent Fiduciary will irrevocably
direct the Plan Trustee to pay Insurer, per the instructions set forth in
Schedule 11, $[***] (the “Premium Amount”) on the Premium Due Date by:



(x)
assigning, transferring and delivering to Insurer, by the Cut-Off Time, all
rights, title and interests in and to each Eligible Asset, and

(y)
paying to Insurer an amount in Cash equal to [***].



In addition, on the Premium Due Date, the Independent Fiduciary will irrevocably
direct the Plan Trustee to pay or cause to be paid to Insurer the Interim Asset
Cash Flows (such payment, together with the payment of the Premium Amount, the
“Premium Due Date Transfers”). If on or following the Premium Due Date, the
Plan, the Plan Trust or the Company [***], then the Plan or the Plan Trust shall
[***]; otherwise, then the Independent Fiduciary will irrevocably direct the
Plan Trustee to [***]. On or before the Premium Due Date, the Independent
Fiduciary will irrevocably direct the Plan Trustee to transfer the Eligible
Assets to Insurer on the Premium Due Date or to instruct The Depository Trust
Clearing Corporation to transfer the Eligible Assets to Insurer on the Premium
Due Date. Insurer will deposit the Premium Amount into the dedicated separate
account that supports the Contract. [***]. [***]. [***].


a.
Schedule 2 Updates. On the second Business Day after the Commitment Agreement
Date, Insurer will deliver to the Company an updated Schedule 2 that reflects
the Asset Market Value of each Schedule 2 Asset [***]. If the Company, Insurer
and Independent Fiduciary, despite using commercially good faith efforts, cannot
resolve any dispute with respect to any such information on or prior to the
Premium Due Date, then Insurer’s determination will control for purposes of the
Premium Due Date Transfers but the Company or the Independent Fiduciary may
immediately commence an arbitration dispute pursuant to Schedule 4 with respect
to any such information. On the Premium Due Date, Insurer will, if needed,
update Schedule 2 to reflect [***]. Insurer will, if needed, further update
Schedule 2 to reflect [***].

b.
[***]. On and as of the Business Day prior to the Premium Due Date, Insurer will
provide to the Company [***] information in the form of Schedule 5 [***]. Prior
to the Premium Due Date, the Company will confirm to Insurer in writing that
such information is accurate and complete or will provide any additions,
deletions or corrections to such information. If the Company and Insurer have a
dispute with respect to any such information and, despite using commercially
good faith efforts, cannot resolve such dispute on or prior to the Business Day
prior to the Premium Due Date, then Insurer’s [***] information will control for
purposes of the Premium Due Date Transfers but the Company may immediately
commence an arbitration dispute pursuant to Schedule 4 with respect to any such
information.

c.
[***]. By written notice to the other party on or before the fifth Business Day
following the Premium Due Date, the Company or Insurer may identify [***] and
the parties will work in good faith for seven Business Days following the
receipt of such notice to agree on [***]. If the parties agree that [***] within
such seven Business Days following the receipt of such notice, then, on or
before the date that is three Business Days following such agreement, the
Independent Fiduciary will irrevocably direct the Plan Trustee to promptly pay
or cause to be paid to Insurer an amount, in Cash, per instructions on Schedule
11, equal to [***], and, simultaneously with receipt of such payment, Insurer
will return [***] to the Plan Trust



4


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














together with [***]. Simultaneously with such payment and return, the Company
and Insurer will [***]. If the Company, Insurer and the Independent Fiduciary
cannot resolve any dispute with respect to any [***], then [***].
d.
[***]. By written notice to the other party on or before the fifth Business Day
following the Premium Due Date, the Company or Insurer may identify [***], and
the parties will work in good faith for seven Business Days following the
receipt of such notice to agree [***]. If the parties agree that [***] within
such seven Business Days following the receipt of such notice, then, on or
before the date that is three Business Days following such agreement, the
Independent Fiduciary will irrevocably direct the Plan Trustee to promptly pay
or cause to be paid to Insurer an amount, in Cash, per instructions in Schedule
11, equal to [***]. Simultaneously with such payment, the Company and Insurer
will [***]. If Company Insurer and the Independent Fiduciary cannot resolve any
dispute with respect to any [***], then [***].

e.
Interest Payments. Any payment made to Insurer pursuant to paragraph 3.c or 3.d
shall also include an amount, in Cash, equal to the interest on such payment
calculated at an annual rate equal to [***], from the Premium Due Date through
but excluding the date of such payment.

f.
Additional Actions with respect to Assets. The Independent Fiduciary will
irrevocably direct the Plan Trustee to promptly give or cause to be given all
notices that are required, under applicable law and the terms of each Eligible
Asset, in connection with the sale, assignment, transfer and delivery of the
Eligible Assets on the Premium Due Date. The Independent Fiduciary will
irrevocably direct the Plan Trustee to and Insurer will promptly execute,
deliver, record or file or cause to be executed, delivered, recorded or filed
any and all releases, affidavits, waivers, notices or other documents that the
Company or Insurer may reasonably request in order to implement the transfer of
the Eligible Assets to Insurer.

g.
Risk of Loss on Transferred Assets; Gains on Transferred Assets. Insurer
acknowledges and agrees that, if the Premium Due Date Transfers occur, then,
from and after the Commitment Agreement Date, Insurer bears any and all risks
associated with each Transferred Asset.

h.
Available Assets. The Company will cause the Plan Trust to have sufficient Cash
or other assets (whether by means of a Cash contribution or otherwise) to enable
the Plan Trustee to pay all amounts that it is directed to pay to Insurer by the
Independent Fiduciary pursuant to this Commitment Agreement.

i.
Dedicated Separate Account. Insurer will deposit the Premium Amount into the
dedicated separate account that supports the Contract.



4.
Public Announcements.



a.
Press Releases. The Company and Insurer have the right to issue a transaction
announcement or press release regarding the transactions contemplated by this
Commitment Agreement, a copy of which will be provided to the other party for
review no less than two Business Days prior to the issuance thereof, and the
party issuing the transaction announcement or press release will consider in
good faith any comments made by the other party; provided, however, that, if the
Company has not issued a transaction announcement or press release, Insurer will
not issue a transaction announcement or press release without the prior written
consent of the Company; provided, further, that nothing contained in this
paragraph 4.a. will prevent Insurer from (i) communicating with Payees,
including through communications posted to Insurer’s website or (ii) discussing
or disclosing the transactions contemplated



5


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














by this Commitment Agreement so long as such disclosure does not reference the
Plan or the Company’s name, industry, workforce, or other information that could
reasonably allow a third party to identify the Company and/or the Plan.
b.
SEC Filings. If the Company concludes that disclosure of this Commitment
Agreement is required by the rules of the Securities and Exchange Commission
(“SEC”), (i) the Company and Insurer will cooperate to make a request by the
Company to the SEC for confidential treatment of information relating to the
pricing of the Contract and such other information as the Company and Insurer
mutually conclude is competitively sensitive from the perspective of the Company
or Insurer or otherwise merits confidential treatment and (ii) the Company will
include Insurer in any material correspondence (written or oral) with the SEC
regarding such application for confidential treatment, and the Company and
Insurer will otherwise reasonably cooperate in connection with such request,
including by the Company proposing to redact confidential portions of documents
as to which the SEC staff seeks disclosure.

c.
No Insurer Communications. Except to the extent the Company has provided prior
written consent, from the Commitment Agreement Date until the issuance of any
annuity certificate by Insurer to an annuitant, other than as provided for in
this Commitment Agreement, (i) Insurer will cause the employees of its
retirement services business unit not to initiate any contact or communication
with any participant or beneficiary of the Plan in connection with any
transactions other than those transactions contemplated by this Commitment
Agreement and (ii) Insurer will not, and will cause all of its affiliates not
to, provide any of their respective insurance agents, wholesalers, retailers or
other representatives with any contact information of such participants and
beneficiaries of the Plan obtained from the Company or any of its
representatives in connection with the transactions contemplated by this
Commitment Agreement, except for those representatives of Insurer or any of
their respective affiliates who need to know such information for purposes of
the transactions contemplated by this Commitment Agreement and agree to comply
with the requirements of this Commitment Agreement. However, this paragraph 4.c.
will not restrict employees of Insurer’s retirement services business unit from
contacting any participant or beneficiary of the Plan in connection with, or to
facilitate, Insurer’s performance of its obligations under the Contract, the
annuity certificates or this Commitment Agreement. Until the mailing of the
Welcome Kit by Insurer to annuitants, other than as provided for in this
Commitment Agreement, if any participant or beneficiary of the Plan contacts an
employee of Insurer’s retirement services business unit, Insurer and the Company
will cooperate to coordinate on a response to such participant or beneficiary of
the Plan.



5.
Welcome Kits and Annuity Certificates.



a.
Welcome Kits. On or before April 15, 2019 (or such other date agreed to by the
parties) (the “Welcome Kit Mailing Date”), Insurer will mail a welcome kit to
each annuitant under the Contract (the “Welcome Kit”). Insurer will send a
preliminary draft of the Welcome Kit to the Company and the Independent
Fiduciary as soon as practicable and Insurer will consider in good faith any
comments made by the Company or the Independent Fiduciary on the “Frequently
Asked Questions” section of the Welcome Kit on or before the fifth Business Day
after it receives the preliminary draft of the Welcome Kit from Insurer.

b.
Annuity Certificates. Insurer will mail an annuity certificate to each
applicable Payee on or before the later of (i) 20 Business Days after the
Contract is issued and (ii) 120 Business Days after the date on



6


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














which the Welcome Kit is mailed to Payees, in each case, subject to receiving
regulatory approvals for any such annuity certificate, if needed. To the extent
that any changes are made to the forms of annuity certificates or the related
benefit terms after the Company, the Independent Fiduciary and Insurer have
agreed on the forms of annuity certificates to be filed and the related benefit
terms, the mailing of an annuity certificate to each applicable Payee shall be
extended by the number of days elapsed since the Company, the Independent
Fiduciary and Insurer had first agreed on the forms of such annuity certificates
and the related benefit terms. Each annuity certificate will include a statement
informing a Payee of his or her right to obtain a copy of the Contract (redacted
to exclude information concerning other annuitants), how to obtain such copy of
the Contract [***]. The rights of a Payee are not conditioned on the issuance of
the annuity certificates, and any delay in issuing a certificate shall not have
any effect on the date as of which the Payee has enforceable rights against
Insurer.


6.
Administration and Transfer.



a.
Administrative Transition. The Company will provide or cause to be provided to
Insurer the information needed to administer the payments under the Contract and
will complete or cause to be completed all processes set forth in Schedule 7.
The Company and Insurer will use commercially reasonable efforts to take or
cause to be taken all actions and do or cause to be done all things necessary to
coordinate the takeover by Insurer of all administration responsibilities
necessary to effectively provide recordkeeping and administration services
regarding payments under the Contract commencing on the Annuity Start Date. The
Company will provide Insurer with final census data in good order on or before
January 30, 2019 in order for Insurer to provide recordkeeping and
administration services regarding payments under the Contract commencing on the
Annuity Start Date. Insurer will conduct a data integrity review of all data
elements (including if any potential Payee was deceased prior to the date of the
Premium Due Date Transfers) in accordance with Insurer’s standard verification
practices and procedures. The Company agrees to cooperate with Insurer in the
takeover of such recordkeeping and administration services, including ensuring
that any third-party service provider provides Insurer with any information or
records relating to the Plan benefits and the Payees in its possession. The
Company will make subject matter experts available to promptly address any
questions Insurer may have regarding the benefit provisions, including but not
limited to forms of annuity, eligibility conditions, administrative practices
and calculation methodology. Insurer shall perform all of its obligations
contemplated under this Agreement and the Contract in material compliance with
all applicable laws.

b.
Call Center and Company Contact. Insurer will maintain, at its cost and expense,
a toll-free phone number and/or a website (the “Call Center”) which will be
available starting from the Welcome Kit Mailing Date for Payees to contact
Insurer with questions related to the Contract and the annuity certificates. For
a period of five years following the Premium Due Date, the Company will
maintain, at its cost and expense, a point of contact (the “Company Contact”) to
which Insurer may refer Payees who pose questions related to their Plan
benefits. In the event that a Payee contacts the Company with questions related
to the Contract and the annuity certificates, the Company may refer the Payee to
the Call Center. In the event that a Payee contacts Insurer with questions
related to their Plan benefits, Insurer may refer the Payee to the Company
Contact.



7


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]


















7.
Representations and Warranties.

a.
Insurer Representations and Warranties. Insurer hereby represents and warrants
to the Company and the Independent Fiduciary as of the Commitment Agreement Date
and as of the Premium Due Date that:

i.
Due Organization, Good Standing and Corporate Power. Insurer is a life insurance
company, duly organized, validly existing and in good standing under the laws of
the State of Iowa. Insurer is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which its performance of its
obligations in the Commitment Agreement and the Contract makes such
qualification or licensing necessary, except in such jurisdictions where the
failure to be in good standing or so qualified or licensed would not be
material. Insurer has all requisite corporate power and legal authority to enter
into and carry out its obligations under this Commitment Agreement and the
Contract and to consummate the transactions contemplated to be undertaken by
Insurer in this Commitment Agreement and the Contract.

ii.
Authorization of Commitment Agreement and Enforceability. Insurer has received
all necessary corporate approvals and no other action on the part of Insurer is
necessary to authorize the execution, delivery and performance of this
Commitment Agreement and the Contract, and the consummation of the transactions
contemplated to be undertaken by Insurer in this Commitment Agreement and the
Contract. This Commitment Agreement has been duly executed and delivered by
Insurer, and is a valid and binding obligation of Insurer, enforceable against
Insurer in accordance with its terms, subject to the applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(“Enforceability Exceptions”).

iii.
No Conflict. The execution, delivery and performance of this Commitment
Agreement and the Contract by Insurer, and the consummation by Insurer of the
transactions contemplated to be undertaken by Insurer in this Commitment
Agreement do not (1) violate or conflict with any provision of its certificates
or articles of incorporation, bylaws, code of regulations, or the comparable
governing documents, (2) except for the filings and approvals of state insurance
governmental authorities in the states listed on Schedule 10, violate or
conflict with any law or order of any governmental authority applicable to
Insurer, (3) require any governmental or governmental agency approval other than
any filing made or approval received as of the Commitment Agreement Date and
filings with and approvals of state insurance governmental authorities in the
states listed on Schedule 10 or (4) require any consent of or other action by
any person under, constitute a default or an event that, with or without notice
or lapse of time or both, would constitute a default under, or cause or permit
termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit under, any provision of any contract to
which Insurer is a party, except where the occurrence of any of the foregoing
would not have a material adverse effect on Insurer’s ability to consummate the
transactions and perform its obligations contemplated by this Commitment
Agreement. No filing or approval is required to issue the annuity certificates
in accordance with the Contract, other than any filing made or approval



8


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














received as of the Commitment Agreement Date and filings with and approvals of
state insurance governmental authorities in the states listed on Schedule 10.
iv.
Compliance with Laws. The business of insurance conducted by Insurer has been
and is being conducted in material compliance with applicable laws, and none of
the licenses, permits or governmental approvals required for the continued
conduct of the business of Insurer as such business is currently being conducted
will lapse, terminate, expire or otherwise be impaired as a result of the
consummation of the transactions contemplated to be undertaken by Insurer in
this Commitment Agreement, except as, in either case, would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Insurer to perform its obligations under this Commitment
Agreement.

v.
Accuracy of Information. To Insurer’s Knowledge (x) all material information
provided by Insurer to the Company or the Independent Fiduciary (other than any
component incorporated into the calculation of the Premium Amount or the GAC
Issuance True-Up Premium not calculated, determined or provided by Insurer,
including the Base File, and any information provided by Insurer based on any
such component) in connection with the transactions contemplated by this
Commitment Agreement was, as of the date indicated on such information, true and
correct in all material respects and (y) no change has occurred since the date
indicated on such information that Insurer has not publicly disclosed or
disclosed to the recipient of such information that would cause such
information, taken as a whole, to be materially false or misleading.

vi.
Relationship to the Plan. Insurer is not (1) a trustee of the Plan, (2) a plan
administrator (within the meaning of ERISA § 3(16)(A) and the Code § 414(g))
with respect to the Plan) or (3) an employer any of whose employees are covered
by the Plan. Schedule 6 sets forth a true and complete list of (x) Insurer and
Insurer’s affiliates that are investment managers within the meaning of ERISA §
3(38)(B) and (y) without duplication of clause (x), Insurer and Insurer’s
affiliates that are registered as investment advisers under the Investment
Advisers Act of 1940; provided, however, that solely with respect to the
representation and warranty as to Schedule 6 to be made by Insurer on and as of
the Premium Due Date, Insurer may update Schedule 6 through the Premium Due Date
by providing a written update to the Company so that the information included
therein is current on and as of the Premium Due Date. BlackRock Financial
Management, Inc. (“BlackRock”) is not an affiliate of Insurer.

vii.
No Post-Closing Liability. Following receipt by Insurer of the Premium Due Date
Transfers, the Plan, the Company and the Independent Fiduciary and their
respective affiliates and representatives will not have any liability to pay any
annuity payment under the Contract.

viii.
The Contract. The Contract, when executed, will be duly executed and delivered
by Insurer and will be a valid and binding obligation of Insurer and enforceable
against Insurer by the Company and each Payee in accordance with its terms,
subject to the Enforceability Exceptions. At all times, the right to a benefit
and all other provisions under the Contract, in accordance with the Contract’s
terms, will be enforceable by the sole choice of the Payee to whom the benefit
is owed under the Contract, subject to the Enforceability Exceptions. In the
event that the Company, as the contract holder, ceases to exist, notifies
Insurer that it will cease to perform its obligations under the Contract, or no
longer has obligations under the Contract, the Contract will remain a valid and



9


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














binding obligation of Insurer, irrevocable and in full force and effect, and
enforceable against Insurer by each Payee in accordance with its terms, subject
to the Enforceability Exceptions.
ix.
Litigation. As of the Commitment Agreement Date, there is no action pending or,
to Insurer’s Knowledge, threatened against Insurer that in any manner challenges
or seeks to prevent, enjoin or materially alter or delay the transactions
contemplated by this Commitment Agreement or that could reasonably be expected
to materially impair or restrict Insurer’s ability to consummate the
transactions contemplated by this Commitment Agreement and to perform its
obligations hereunder.

x.
No Commissions. No fees, commissions or payments are or will be owed by Insurer
to any individual or entity in connection with the transactions contemplated in
this Commitment Agreement and the Contract for which any other party, or its
respective affiliates or representatives, could be liable.

xi.
RBC Ratio. As of the Commitment Agreement Date, Insurer’s most recent Projected
RBC Ratio is [***], and, to Insurer’s Knowledge, no event (including a change to
financial market metrics) has occurred between the date of Insurer’s most recent
Projected RBC Ratio and the Commitment Agreement Date that would be expected to
cause Insurer’s Projected RBC Ratio to [***].

x.
Sophisticated Investor. Insurer is a sophisticated investor with experience in
the purchase of publicly traded debt of the type to be included in the
Transferred Assets. Insurer has had access to such information as it deems
necessary in order to make its decision to acquire the Transferred Assets from
the Plan. Insurer acknowledges and agrees that neither the Company, the
Independent Fiduciary, nor the Plan has given any investment advice or rendered
any opinion to Insurer as to whether the acquisition of the Transferred Assets
is prudent.



b.
Company Representations and Warranties. The Company is acting solely in its
non-fiduciary, settlor and Plan sponsor capacity in regard to the transactions
contemplated by this Commitment Agreement and hereby represents and warrants to
Insurer and the Independent Fiduciary as of the Commitment Agreement Date and as
of the Premium Due Date that:

i.
Due Organization, Good Standing and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Washington. The Company is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which its performance
of its obligations in the Commitment Agreement and the Contract makes such
qualification or licensing necessary, except in such jurisdictions where the
failure to be in good standing or so qualified or licensed would not be
material. The Company has all requisite corporate power and legal authority to
enter into and carry out its obligations under this Commitment Agreement and the
Contract and to consummate the transactions contemplated to be undertaken by the
Company in this Commitment Agreement and the Contract.

ii.
Authorization of Commitment Agreement and Enforceability. The Company has
received all necessary corporate approvals and no other action on the part of
the Company is necessary to authorize the execution, delivery and performance of
this Commitment Agreement and the Contract, and the consummation of the
transactions contemplated to be undertaken by the Company in this Commitment
Agreement and the Contract. This Commitment Agreement and the



10


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Contract have been (or will be) duly executed and delivered by the Company, and
each is (or when executed will be) a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to the Enforceability Exceptions.
iii.
No Conflict. The execution, delivery and performance of this Commitment
Agreement and the Contract by the Company, and the consummation by the Company
of the transactions contemplated to be undertaken by the Company in this
Commitment Agreement do not (1) violate or conflict with any provision of the
Plan and any documents and instruments governing the Plan as contemplated under
ERISA § 404(a)(1)(D) (the “Plan Governing Documents”), the certificates or
articles of incorporation, bylaws, code of regulations, or the comparable
governing documents of the Company, (2) violate or conflict with any law or
order of any governmental authority applicable to the Company or the Plan
Governing Documents, (3) require any governmental or governmental agency
approval or (4) require any consent of or other action by any person under,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, or cause or permit termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit under, any provision of any contract to which the Company is
a party, except where the occurrence of any of the foregoing would not have a
material adverse effect on the Company’s ability to consummate the transactions
and perform its obligations contemplated by this Commitment Agreement.

iv.
Accuracy of Information. Notwithstanding anything to the contrary in the Company
NDA, to the Company’s Knowledge, (1) the mortality experience data file(s)
provided by or on behalf of the Company to Insurer identified on Schedule 9 did
not contain any misstatements or omissions that were, in the aggregate,
material, and (2) the data in respect of benefit amounts, forms of annuities,
date of birth, date of death, state of residence, gender, plan indicator,
lump-sum indicator, hourly/salaried indicator, status (beneficiary in pay or
participant), years of service and any other relevant information, in each case,
with respect to the Payees that was furnished by or on behalf of the Company to
Insurer, was not generated using any materially incorrect systematic assumptions
or material omissions.

v.
Compliance with ERISA. The Plan and Plan Trust are maintained under and subject
to ERISA and, to the Company’s Knowledge, are in compliance with ERISA in all
material respects. To the Company’s Knowledge, no event has occurred that is
reasonably likely to result in the Plan losing its status as qualified by the
Code for preferential tax treatment under Code §§ 401(a) and 501(a). All Plan
amendments necessary to effect the transactions contemplated by this Commitment
Agreement and the Contract have been duly executed and, to the extent that they
require authorization by the Company, have been, or will be by the Premium Due
Date, duly authorized and made by the Company.

vi.
Plan Investments. Neither Insurer nor any of Insurer’s affiliates is a fiduciary
of the Plan who either (A) has or exercises any discretionary authority or
control with respect to the investment of Plan Assets that are or will be
involved in the transactions contemplated by the Commitment Agreement or the
Contract or (B) renders investment advice (within the meaning of ERISA §
3(21)(A)(ii) or Code § 4975(e)(3)(B)) with respect to such assets. There are no
commingled investment vehicles that hold Plan Assets, the units of which are or
will be Plan Assets involved in the transactions



11


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














contemplated by this Commitment Agreement or the Contract. No Plan Assets that
are or will be involved in the transactions contemplated by this Commitment
Agreement or the Contract are or will be managed by any investment manager
listed on Schedule 6, and no investment advisor listed on Schedule 6 renders or
will render investment advice (within the meaning of ERISA § 3(21)(A)(ii)) with
respect to those assets. The Plan Assets that are or will be involved in the
transactions contemplated by this Commitment Agreement or the Contract will,
immediately prior to the Commitment Agreement Date, be exclusively managed by
BlackRock. BlackRock has not engaged and will not engage any sub-managers or
advisors with respect to its management of the Plan Assets that are or will be
involved in the transactions contemplated by this Commitment Agreement or the
Contract. Investment advice (within the meaning of ERISA § 3(21)(A)(ii)) with
respect to the Plan Assets that are or will be involved in the transactions
contemplated by this Commitment Agreement or the Contract is and will be
exclusively rendered by BlackRock.
vii.
Independent Fiduciary. The Independent Fiduciary has been duly appointed as
independent fiduciary of the Plan with respect to the purchase of one or more
group annuity contracts to (1) be the sole fiduciary responsible for selecting
one or more insurers to provide annuities in accordance and compliance with the
ERISA Requirements, (2) determine whether the transactions contemplated by this
Commitment Agreement and the Contract satisfy ERISA, (3) represent the interests
of the Plan and its participants and beneficiaries in connection with the
negotiation of a commitment agreement and, to the extent set forth in the IF
Engagement Letter, the terms of any agreements with Insurer, including the
Contract and the annuity certificates, (4) direct the Plan Trustee on behalf of
the Plan to transfer the Premium Due Date Transfers in connection with the
consummation of the transactions contemplated by this Commitment Agreement and
any amounts required pursuant to paragraphs 1.d.iv., 3.c. and 3.d. and (5) take
all other actions on behalf of the Plan necessary to effectuate the foregoing to
the extent set forth in the IF Engagement Letter.

viii.
Plan Trustee is Directed Trustee. The Plan Trustee has been duly appointed as
the directed trustee of the Plan Trust and is obligated to follow the
Independent Fiduciary’s directions to effectuate and consummate the transactions
contemplated by this Commitment Agreement and the IF Engagement Letter
consistent with the Plan Trust Agreement.

ix.
Litigation. There is no action pending or, to the Company’s Knowledge,
threatened against the Company or the Plan that in any manner challenges or
seeks to prevent, enjoin or materially alter or delay the transactions
contemplated by this Commitment Agreement or that could reasonably be expected
to materially impair or restrict such party’s ability to consummate the
transactions contemplated by this Commitment Agreement and to perform its
obligations hereunder.

x.
No Commissions. No fees, commissions or payments are or will be owed by the
Company to any individual or entity in connection with the transactions
contemplated in this Commitment Agreement and the Contract for which any other
party, or its respective affiliates or representatives, could be liable.

c.
Independent Fiduciary Representations and Warranties. The Independent Fiduciary
hereby represents and warrants to the Company and Insurer as of the Commitment
Agreement Date and as of the Premium Due Date and, with respect to paragraph
7.c.v. only, as of any other date on which the Plan Trustee pays



12


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Cash or assets to Insurer in connection with the transactions contemplated by
this Commitment Agreement or the Contract, that:
i.
Due Organization, Good Standing and Corporate Power. The Independent Fiduciary
is a trust company, duly organized, validly existing and in good standing under
the laws of the Commonwealth of Massachusetts. The Independent Fiduciary is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which its performance of its obligations in the Commitment
Agreement makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be in good standing or so qualified or
licensed would not be material. The Independent Fiduciary has all requisite
corporate power and legal authority to enter into and carry out its obligations
under this Commitment Agreement and to consummate the transactions contemplated
to be undertaken by the Independent Fiduciary in this Commitment Agreement.

ii.
Authorization of Commitment Agreement and Enforceability. The Independent
Fiduciary has received all necessary corporate approvals and no other action on
the part of the Independent Fiduciary is necessary to authorize the execution,
delivery and performance of this Commitment Agreement, and the consummation of
the transactions contemplated to be undertaken by the Independent Fiduciary in
this Commitment Agreement. This Commitment Agreement has been duly executed and
delivered by the Independent Fiduciary and is a valid and binding obligation of
the Independent Fiduciary, enforceable against the Independent Fiduciary, in
accordance with its terms, subject to the Enforceability Exceptions.

iii.
No Conflict. The execution, delivery and performance of this Commitment
Agreement by the Independent Fiduciary, and the consummation by the Independent
Fiduciary of the transactions contemplated to be undertaken by the Independent
Fiduciary in this Commitment Agreement do not (1) violate or conflict with any
provision of its certificates or articles of incorporation, bylaws, code of
regulations, or the comparable governing documents, (2) violate or conflict with
any law or order of any governmental authority applicable to the Independent
Fiduciary, (3) require any governmental or governmental agency approval, (4)
violate or conflict with any law or order of any governmental authority
applicable to any provision of the Plan Governing Documents or (5) require any
consent of or other action by any person under, constitute a default or an event
that, with or without notice or lapse of time or both, would constitute a
default under, or cause or permit termination, cancellation, acceleration or
other change of any right or obligation or the loss of any benefit under, any
provision of any contract to which the Independent Fiduciary is a party, except
where the occurrence of any of the foregoing would not have a material adverse
effect on the Independent Fiduciary’s ability to consummate the transactions and
perform its obligations contemplated by this Commitment Agreement.

iv.
Independent Fiduciary Compliance with ERISA.

1.
The Independent Fiduciary meets the requirements of, and in the transactions
contemplated by this Commitment Agreement and the Contract is acting as, an
“investment manager” under ERISA § 3(38), and further constitutes a “qualified
professional asset manager” under the U.S. Department of Labor Prohibited
Transaction Class Exemption 84-14 solely with respect to the transfer of assets
to Insurer in connection with the transactions contemplated by this



13


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Commitment Agreement and the Contract (but not the selection of such assets or
the management of such assets prior to the transfer).
2.
The Independent Fiduciary has accepted, and has not rescinded or terminated, its
designation as the sole fiduciary of the Plan with authority to select one or
more insurers to issue one or more group annuity contracts in the IF Engagement
Letter (a true and correct copy of which has been provided to Insurer, except
that the fees to be paid to the Independent Fiduciary and indemnification
provisions have been redacted), and the Independent Fiduciary reaffirms its
fiduciary status as set forth in the IF Engagement Letter.

3.
The Independent Fiduciary has accepted, and has not rescinded or terminated,
appointment as independent fiduciary of the Plan with respect to the purchase of
one or more group annuity contracts to (a) be the sole fiduciary responsible for
selecting one or more insurers to provide annuities in accordance and compliance
with the ERISA Requirements, (b) determine whether the transactions contemplated
by this Commitment Agreement and the Contract satisfy the ERISA Requirements,
(c) represent the interests of the Plan and its participants and beneficiaries
in connection with the negotiation of a commitment agreement and, to the extent
set forth in the IF Engagement Letter, the terms of any agreements with Insurer,
including the Contract and the annuity certificates, (d) direct the Plan Trustee
on behalf of the Plan to transfer the Premium Due Date Transfers in connection
with the consummation of the transactions contemplated by this Commitment
Agreement and the Contract and any amounts required pursuant to paragraphs
1.d.iv., 3.c. and 3.d. and (e) take all other actions on behalf of the Plan
necessary to effectuate the foregoing to the extent set forth in the IF
Engagement Letter.

4.
The Independent Fiduciary is fully qualified and has the requisite expertise
together with its reliance on its consultant, Mercer Health & Benefits LLC
(“Mercer”), and its counsel, K&L Gates LLP, to serve as an independent fiduciary
in connection with the transactions contemplated by this Commitment Agreement
and Contract, and it is independent of the Company and Insurer within the
meaning of 29 C.F.R. § 2570.31(j). The Independent Fiduciary has ensured that
Mercer has established commercially reasonable ethical walls between the
personnel working on the transactions contemplated in the Commitment Agreement
and the Contract and the personnel working on other matters involving the
Company, Insurer or any of their respective affiliates.

i.
ERISA Related Determinations.

1.
The Independent Fiduciary has selected Insurer to issue the Contract as set
forth in this Commitment Agreement and such selection, the transactions
contemplated by this Commitment Agreement, including the purchase of the
Contract, the Plan’s use of assets for the purchase of the Contract as
contemplated by this Commitment Agreement and the Contract (including its terms)
each satisfies the ERISA Requirements. The Independent Fiduciary has delivered a
certification confirming the foregoing, executed by a duly authorized officer of
the Independent Fiduciary, to the Annuity Committee.

2.
The transactions contemplated by this Commitment Agreement and the purchase of
the Contract do not result in a Non-Exempt Prohibited Transaction, provided that
the



14


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














representations in paragraphs 7.a.vi and 7.b.vi are true and correct in all
material respects as of the Premium Due Date.
3.
The Plan Trust (I) will receive no less than “adequate consideration” for the
Transferred Assets and (II) will pay no more than “adequate consideration” for
the Contract, in each case within the meaning of “adequate consideration” under
ERISA § 408(b)(17)(B) and Code § 4975(f)(10).



ii.
Litigation. There is no action pending or, to the Independent Fiduciary’s
Knowledge, threatened against the Independent Fiduciary that in any manner
challenges or seeks to prevent, enjoin or materially alter or delay the
transactions contemplated by this Commitment Agreement or that could reasonably
be expected to materially impair or restrict such party’s ability to consummate
the transactions contemplated by this Commitment Agreement and to perform its
obligations hereunder.

iii.
No Commissions. No fees, commissions or payments are or will be owed by the
Independent Fiduciary to any individual or entity in connection with the
transactions contemplated in this Commitment Agreement and the Contract for
which any other party, or its respective affiliates or representatives, could be
liable.



8.
Conditions to Closing. The parties’ obligations to consummate the transactions
contemplated by this Commitment Agreement in connection with the Premium Due
Date Transfers, including the Independent Fiduciary’s obligation to direct the
Plan Trustee to consummate the transactions contemplated by this Commitment
Agreement, are subject to the conditions that:

a.
The Independent Fiduciary will have confirmed that the transactions contemplated
by this Commitment Agreement continue to satisfy the ERISA Requirements because
an Independent Fiduciary MAC has not occurred or, if an Independent Fiduciary
MAC has occurred, it is not continuing on the Premium Due Date;

b.
No court or government agency has taken any action after the Commitment
Agreement Date that would (i) cause the consummation of the transactions
contemplated by this Commitment Agreement to violate the law or (ii) cause the
Plan to fail to remain qualified under Code Section 401(a); and

c.
Each of the representations and warranties of each of the other parties set
forth in paragraph 7 shall be true and correct in all material respects as of
the Commitment Agreement Date and as of the Premium Due Date.



9.
Definitions. For purposes of this Commitment Agreement, the following defined
terms will have the following meanings:



a.
“Annuity Committee” means the named fiduciary under the Plan with authority to
appoint an independent fiduciary in connection with an annuity purchase
transaction.

b.
“AAA” is defined in Schedule 4.

c.
“Annuity Start Date” means May 1, 2019.

d.
“Approved Firm” is defined in Schedule 4.



15


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]
















e.
“Asset Market Value” means (i) the close-of-market Fair Market Value of a
Schedule 2 Asset as of the close of business on the Business Day prior to the
Commitment Agreement Date, plus (ii) accrued interest on such Schedule 2 Asset
as of the close of business on the Business Day prior to the Commitment
Agreement Date. [***]. [***].

f.
“Authorized Persons” is defined in paragraph 12.d.

g.
“Base File” means the data file titled “[***]”, provided on behalf of the
Company to Insurer via email with a link to a secure website at 3:11 p.m.
eastern time on January 7, 2019.

h.
“BlackRock” is defined in paragraph 7.8.vi.

i.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks located in New York, New York are authorized or required by law to close.

j.
“Call Center” is defined in paragraph 6.b.

k.
“Cash” means a wire transfer, through the Federal Reserve System, of currency of
the United States of America.

l.
“Check Register” is defined in Schedule 7.

m.
“Code” means the Internal Revenue Code of 1986 and the applicable Treasury
Regulations issued thereunder.

n.
“Commitment Agreement” is defined in the preamble.

o.
“Commitment Agreement Date” is defined in the preamble.

p.
“Company” is defined in the preamble.

q.
“Company Contact” is defined in paragraph 6.b.

r.
“Contract” is defined in the preamble.

s.
“Cut-Off Time” means 1:00 p.m. eastern time on the Premium Due Date.

t.
“Data Corrections” is defined in Schedule 8.

u.
“Data Load File” is defined in Schedule 7.

v.
“Data Load File Sign-Off” is defined in Schedule 7.

w.
“Eligible Asset” means a Schedule 2 Asset (i) that [***], and (ii) to which the
Plan Trust has valid title, free and clear of all Liens, other than Permitted
Liens on the Premium Due Date at the time of transfer.

x.
“Enforceability Exceptions” is defined in paragraph 8.a.ii.

y.
“ERISA” means Employee Retirement Income Security Act of 1974, as amended, and
any federal agency regulations promulgated thereunder that are currently in
effect and applicable.

z.
“ERISA Requirements” means all of the applicable requirements of ERISA and
applicable guidance promulgated thereunder, including Interpretive Bulletin
95-1.

aa.
“Fair Market Value” means the fair market value as of the applicable date for a
Schedule 2 Asset in an amount equal to the fair market value as of such date for
such Schedule 2 Asset as indicated (i) by the primary pricing source set forth
in the table below that corresponds to the applicable asset class of such
Schedule 2 Asset, (ii) if such primary pricing source is not available or no
fair market value is indicated by such primary pricing source for such Schedule
2 Asset, by the secondary pricing source set forth in the table below that
corresponds to the applicable asset class of such Schedule 2 Asset, or (iii) if
neither such primary nor secondary pricing source is available or no fair market
value is indicated by either such source for such Schedule 2 Asset, by the
tertiary pricing source, if any, set forth in the table below that



16


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














corresponds to the applicable asset class of such Schedule 2 Asset. For any
applicable pricing source, the [***] will be used.


Asset Class
Primary Pricing Source
Secondary Pricing Source
Tertiary Pricing Source
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



bb.
“Final Annuity Quote Sheet” is defined in paragraph 1.b.

cc.
“Final Production Data File” is defined in Schedule 7.

dd.
“GAC Issuance Data” is defined in paragraph 1.d.i.

ee.
“GAC Issuance Data Notice Date” is defined in paragraph 1.d.i.

ff.
“GAC Issuance True-Up Premium” is defined in Schedule 8.

gg.
[***].

hh.
“IF Engagement Letter” means the Engagement Letter dated December 6, 2018
between the Annuity Committee and the Independent Fiduciary appointing
Independent Fiduciary to act as an independent fiduciary in connection with an
annuity purchase.

ii.
“Indemnified Party” is defined in paragraph 10.

jj.
“Independent Fiduciary” is defined in the preamble.

kk.
“Independent Fiduciary MAC” means (i) the occurrence of a material adverse
change, as determined in the Independent Fiduciary’s sole discretion, in or
directly affecting Insurer after the Commitment Agreement Date that would cause
the selection of Insurer and the purchase of the Contract to fail to satisfy the
ERISA Requirements, or (ii) the occurrence of a change in ERISA Requirements
after the Commitment Agreement Date that would cause the selection of Insurer
and the Plan’s purchase of the Contract to fail to satisfy ERISA Requirements.

ll.
[***].

mm.
“Insurer” is defined in the Preamble.

nn.
“Interim Asset Cash Flows” means, with respect to the Transferred Assets, the
aggregate amount paid by the issuer of each asset to the record owner as of any
day during the period from and including the Commitment Agreement Date and to
but excluding the date that the Premium Due Date Transfers occur, (i) with
respect to any coupon, plus (ii) with respect to cash flows received on such
assets, including but not limited to principal payments, principal redemptions
and tender offers but not including coupons described in clause (i). Interim
Asset Cash Flows will not include any payments made with respect to any
Transferred Assets that were due prior to the Commitment Agreement Date and any
other cash flows not principal- or interest-related (such as class action
payment receipt and litigation payment) relevant to events occurring prior to
the Commitment Agreement Date. For purposes of paragraph 3.b, which relates to
“Schedule 2 Assets” instead of “Transferred Assets,” the reference in this
definition to “Transferred Assets” shall instead refer to “Schedule 2 Assets.”
[***].

oo.
“Knowledge” means actual knowledge after making appropriate inquiry.



17


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]
















pp.
“Lien” means any lien, mortgage, security interest, pledge, deposit,
encumbrance, restrictive covenant or other similar restriction.

qq.
“Mid Price” means, for any applicable pricing source set forth in the definition
of Fair Market Value, the mid price as provided by the pricing source.

rr.
[***].

ss.
“Modified GAC Form” is defined in paragraph 2.

tt.
“NDA” is defined in paragraph 11.b.

uu.
“Non-Exempt Prohibited Transaction” means a transaction prohibited by ERISA §
406 or Code § 4975, for which no statutory exemption or U.S. Department of Labor
class exemption is available.

vv.
“Payee” means any payee under the Contract, including annuitants, contingent
annuitants, alternate payees and beneficiaries, as applicable.

ww.
“Permitted Liens” means:

i.
any Liens created by operation of law in respect of restrictions on transfer of
securities (other than restrictions relating to the transfer of a Transferred
Asset on the Premium Due Date in violation of applicable law); or

ii.
with respect to any Transferred Asset, any transfer restrictions or other
limitations on assignment, transfer or the alienability of rights under any
indenture, debenture or other similar governing agreement to which such assets
are subject (other than restrictions relating to the transfer of such an asset
on the Premium Due Date in violation of any such restriction).

xx.
“Plan” is defined in the preamble.

yy.
“Plan Asset” means an asset of the Plan within the meaning of ERISA.

zz.
“Plan Governing Documents” is defined in paragraph 8.b.iii.

aaa.
“Plan Trust” means the Weyerhaeuser Company Master Retirement Trust.

bbb.
“Plan Trustee” means The Bank of New York Mellon in its capacity as trustee for
the Plan Trust.

ccc.
“Preliminary Production Data File” is defined in Schedule 7.

ddd.
“Premium Amount” is defined in paragraph 3.

eee.
“Premium Due Date” means [***].

fff.
“Premium Due Date Transfers” is defined in paragraph 3.

ggg.
“Projected RBC Ratio” means, as of the day of determination, the projection of
the RBC Ratio as of [***].

hhh.
“Proposal” is defined in paragraph 1.b.

iii.
“RBC Ratio” means the company action level risk-based capital ratio of Insurer,
which will be calculated in a manner consistent with the requirements and
methodologies prescribed under Iowa law, as applied by Insurer in the ordinary
course of its business, consistent with its historic practice.

jjj.
“Schedule 2 Asset” means each asset listed from time to time on Schedule 2,
[***].

kkk.
“Scheduled GAC Issuance Date” means on or before the date that is [***] Business
Days after the Commitment Agreement Date or, if applicable, and, if later, by
the date that is five Business Days following the final resolution of any
arbitration disputes in accordance with Schedule 4, or such later date agreed
upon by the Company and Insurer.

lll.
“SEC” is defined in paragraph 4.b.

mmm.
“Specimen GAC Form” is defined in paragraph 1.a.



18


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]
















nnn.
“Transferred Asset” means each Eligible Asset transferred to and received by
Insurer by the Cut-Off Time on the Premium Due Date. Until valid title to an
Eligible Asset has transferred to Insurer, such asset is not a Transferred
Asset.

ooo.
“Transferred Asset Market Value” means (i) the close-of-market Fair Market Value
of a Transferred Asset as of the close of business on the Business Day prior to
the Commitment Agreement Date, plus (ii) accrued interest on such Transferred
Asset as of the close of business on the Business Day prior to the Commitment
Agreement Date.

ppp.
“Transferred Asset Valuation” means the sum of the Transferred Asset Market
Value for each Transferred Asset.

qqq.
“Update File” is defined in Schedule 7.

rrr.
“Welcome Kit” is defined in paragraph 5.a.

sss.
“Welcome Kit Mailing Date” is defined in paragraph 5.a.



10.
Indemnification by Insurer.

From and after the Premium Due Date, Insurer agrees to indemnify, defend and
hold the Company, the Independent Fiduciary, and the Plan, and their respective
affiliates, officers, directors, stockholders, employees, Plan fiduciaries,
agents and other representatives (each, an “Indemnified Party”) harmless from
and against any and all actual, but not potential or contingent, losses,
damages, costs and expenses (in each case, including reasonable out of pocket
expenses and reasonable fees and expenses of counsel) to the extent arising out
of or relating to the portion of any action, lawsuit, proceeding, investigation,
demand or other claim against such Indemnified Party by a third party that is
threatened or brought against or that involves an Indemnified Party and that
arises out of or relates to (a) any breach by Insurer of a representation,
warranty or covenant under this Commitment Agreement or the Contract, or (b) any
failure by Insurer to make, or cause to be made, any payments required to be
made by Insurer pursuant to the Contract or the annuity certificates.


11.
Miscellaneous.

a.
This Commitment Agreement, together with the Schedules to this Commitment
Agreement, which are incorporated by reference and made a part of this
Commitment Agreement as if fully set forth herein, and the NDA together
constitute the sole and entire agreement of the parties to this Commitment
Agreement with respect to the subject matter contained herein and therein.
[***]. The parties each hereby acknowledge that they jointly and equally
participated in the drafting of this Commitment Agreement and all other
agreements contemplated hereby, and no presumption will be made that any
provision of this Commitment Agreement will be construed against any party by
reason of such role in the drafting of this Commitment Agreement or any other
agreement contemplated hereby. No amendment of any of the provisions hereof
shall be effective unless set forth in writing and signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No failure
to exercise, or delay in exercising, any right, remedy, power, or privilege
arising from this Commitment Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power,
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege.



19


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]
















b.
Notwithstanding anything to the contrary in the Mutual Non-Disclosure Agreement,
dated as of October 31, 2018, among the Company, [***] (the “NDA”), (i) nothing
in this Commitment Agreement or the NDA shall be construed to prohibit Insurer,
the Company, the Plan, or the Independent Fiduciary from [***], and (ii) Insurer
will not be required to return or destroy any Confidential Information (as
defined in the NDA) and will not be restricted in its use or disclosure of any
Confidential Information related to Payees, annuity payments under the Contract
or the pricing or underwriting of the Contract, received from another party,
provided, that Insurer will use such Confidential Information only in compliance
with all applicable laws relating to privacy of personally identifying
information and only for purposes of performing its obligations under this
Commitment Agreement and the Contract.

c.
This Commitment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction). Any legal suit, action, or proceeding arising out of or
relating to this Commitment Agreement or the transactions contemplated hereby
may be instituted in the courts of the State of New York in each case located in
the city of New York and County of New York, and each party hereby irrevocably
submits to the non-exclusive jurisdiction of such courts in any suit, action, or
proceeding. The parties agree that irreparable damage may occur if any
provisions of this Commitment Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to seek equitable
relief, including injunctive relief or specific performance of the terms hereof,
in addition to any other remedy to which they are entitled at law or in equity.
To the fullest extent permitted by law, none of the parties will be liable to
any other party for any punitive or exemplary damages of any nature in respect
of matters arising out of this Commitment Agreement.

d.
Notices.  All notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission) and shall be given:



i.
if to Insurer:



Athene Annuity and Life Company
450 Lexington Avenue
New York, NY 10017
[***]
[***] (with a copy by first class mail to the address above)


with a copy (which shall not constitute notice) to:
    
Athene Holding Ltd.
2121 Rosecrans Avenue, Suite 5300
El Segundo, CA 90245
[***]
[***]


20


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]
















ii.
if to the Company:



Weyerhaeuser Company
220 Occidental Ave. S.
Seattle, WA 98104
[***]
[***] (with a copy by first class mail to the address above)


with a copy (which shall not constitute notice) to:
Frost Brown Todd
150 3rd Avenue South
Suite 1900
Nashville, TN 37201
[***]
[***] (with a copy by first class mail to the address above)


iii.
If to Independent Fiduciary:

State Street Global Advisors Trust Company
1 Iron Street
Boston, MA 02210
[***]
[***] (with a copy by first class mail to the address above)
with a copy (which shall not constitute notice) to:
K&L Gates LLP
K&L Gates Center
210 Sixth Avenue
Pittsburgh, PA 15222-2613
[***]
[***] (with a copy by first class mail to the address above)


or such other address or email address as such party may hereafter specify for
the purpose by notice to the other parties hereto.  All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a Business Day in the place
of receipt.  Otherwise, any such notice, request or communication shall be
deemed to have been received on the next succeeding Business Day in the place of
receipt.
e.
Insurer will comply, and will ensure that all of its affiliates, agents, and
subcontractors comply, with all applicable laws and regulations governing the
confidential information of all Payees, including those laws



21


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














relating to privacy, data security and protection and the safeguarding of such
information, and its maintenance, disclosure and use. Insurer will maintain
administrative, technical and physical safeguards to protect the privacy and
security of the confidential information related to Payees in its custody or
under its control. Insurer will comply in all material respects with any
internal written policies relating to the confidential information of any Payee
in its custody or under its control as in effect from time to time. Insurer
acknowledges that it is solely responsible from and after the Commitment
Agreement Date for any Data Breach. For purposes of this paragraph 11.e., “Data
Breach” means any act or omission by Insurer or its agents, subcontractors or
service providers (“Authorized Persons”) that compromises either the security,
confidentiality or integrity of Payee data in its custody or under its control
or the physical, technical, administrative or organizational safeguards put in
place by Insurer (or any Authorized Persons) that relate to the protection of
the security, confidentiality or integrity of any personally identifying
information of any Payee in its custody or under its control.
f.
Insurer, the Company and the Independent Fiduciary shall not assign or transfer
this Commitment Agreement or any of its rights or obligations hereunder without
the prior written consent of the other parties. Any assignment or transfer in
violation of this paragraph 11.f. will be null and void from the outset, without
any effect whatsoever.

g.
This Commitment Agreement may be executed in any number of counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.



[Remainder of Page Intentionally Left Blank]




22


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]




















IN WITNESS WHEREOF, the Company, Insurer, and the Independent Fiduciary have
executed this Commitment Agreement as of the date first written above.




Weyerhaeuser Company
Athene Annuity and Life Company
By: /s/ Russell Hagen                                            
By: /s/ Sean Brennan                                           
Print Name: Russell Hagen
Print Name: Sean Brennan
Title: SVP, CFO
Title: Head of Pension Risk Transfer



STATE STREET GLOBAL ADVISORS TRUST COMPANY, acting solely in its capacity as
   Independent Fiduciary of the Plan
 
By: /s/ Denise Sisk                                                
 
Print Name: Denise Sisk
 
Title: Managing Director
 







23


Commitment Agreement, dated January 23, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Schedule 1
to
Commitment Agreement








MODIFIED GAC FORM


Attached








































































1


Schedule 1 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Group Annuity Contract


Athene Annuity and Life Company
7700 Mills Civic Parkway
West Des Moines, Iowa 50266-3862


Contract-Holder:
Plan:
[ABC Company]
[Pension Plan of ABC Company]
 
Trust: [XYZ Trust]
Group Annuity Contract No.: [123456]
Jurisdiction: [Ohio]
Effective date: [12/01/2017]
Contribution Amount as of Effective Date: $[999,999]
 
Contribution Adjustment Amount: [None, as of 12/01/2017]
 
Total Contribution Amount as of
 
[Date]: $[999,999]
Pages Attached: 1-[ž], Cash and Transferred Assets Exhibit and Annuity Exhibits
[ABC Company
ATHENE ANNUITY AND LIFE COMPANY
123 Anywhere St.
7700 Mills Civic Parkway
Small Town, VA 12345]
West Des Moines, Iowa 50266-3862
By:
                                                                                  
By:
                                                                                         
 
       [Name]
Print Name:                                                                     
       Title: [President]
Title:
                                                                               
By:
                                                                                        
 
      [Name]
Date:
                                                                              
       Title: [Secretary]
 
Date:
                                                                                     



Single-Premium Non-Participating Group Annuity Contract supported by the
Separate Account and the General Account, as provided herein, and providing for
an irrevocable commitment to make Annuity Payments, subject to the provisions of
this Contract. The Annuity Payments hereunder do not vary based on any gains or
losses of the assets allocated to the Separate Account or the General Account.






Group Annuity Contract supported by a Dedicated Separate Account
[***]


501988675 v5




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














TABLE OF CONTENTS
PROVISION I
DEFINITIONS, SEPARATE ACCOUNT OPPERATIONS, AND
1


 
TERMINATION OF CONTRACT
 
1.1
Definitions
1


1.2
Agreement to Pay Contribution Amount; Deposit into the Separate Account
5


1.3
Agreement to Make Annuity Payments
6


1.4
The Separate Account that Supports this Contract
6


1.5
Investments Held in Separate Account
6


1.6
Insulation of Separate Account Assets
7


1.7
Expenses; Establishing Reserves; Withdrawal of Assets from the Separate Account
7


1.8
Process for Making Annuity Payments
8


1.9
Rights of Covered Lives and Contingent Lives
8


1.10
Termination of Contract
8


1.11
Small Account Conversion
8


PROVISION II
PAYMENT TERMS AND CONDITIONS FOR FORMS OF ANNUITIES
9


2.1
Covered Lives, Contingent Lives, and Beneficiaries
9


2.2
Annuity Forms
9


2.3
No Assignment by Covered Lives and Contingent Lives
20


2.4
Proof of Continued Existence for Life Annuities; Escheatment
20


2.5
Misstatements
21


2.6
Overpayments and Underpayments
21


2.7
Concerning Designations
22


2.8
Concerning Qualified Domestic Relations Orders
23


2.9
Payments to Representatives
24


2.10
Certificates
24


PROVISION III
GENERAL TERMS
24


3.1
General Understanding
24


3.2
Confidentiality
24


3.3
Communications
25


3.4
Currency; Payments
25


3.5
Reliance on Records; Correction of Errors
25


3.6
Contract-Holder
26


3.7
No Implied Waiver
26


3.8
Changes
26


3.9
Limitation on Payments
27


3.10
Consideration; Entire Contracts - Construction
27


3.11
Third Party Beneficiaries
27







CASH AND TRANSFERRED ASSETS EXHIBIT


ANNUITY EXHIBITS




Group Annuity Contract supported by a Dedicated Separate Account
[***]


501988675 v5






--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














[GA-[123456]


[ABC Company]
ANNUITY EXHIBIT
Covered Lives
Annuity Commencement Date: [December 1, 2017]
Annuity Form: Life




Covered Life
Covered Life Social
Covered Life
Covered Life Date
Covered Life
[Lump Sum Death
[Month of
[COLA
 
Security Number
Gender
of Birth
Amount
Benefit Amount]
Increase]
Percentage]

















































[***]
501988675 v5                                31

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Schedule 2
to
Commitment Agreement




[***]


Attached








































































1


Schedule 2 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL










--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Schedule 3
to
Commitment Agreement






[***]


Attached




















































































1
Schedule 3 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL






--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]
















Schedule 4
to
Commitment Agreement






ARBITRATION DISPUTE RESOLUTION
1.
Availability of Arbitration. Arbitration is available as a means of dispute
resolution only to the extent the Commitment Agreement explicitly states that
the Company or Independent Fiduciary may commence arbitration in accordance with
this schedule. Absent such explicit authorization, arbitration is not available.

2.
Rules and Procedures. Where this Commitment Agreement explicitly states that
arbitration is available as a means of dispute resolution for a dispute between
the parties, such dispute shall be resolved by arbitration conducted by one
arbitrator, in accordance with Commercial Arbitration Rules and Expedited
Procedures for Large, Complex Commercial Disputes of the American Arbitration
Association ("AAA"), as such rules and procedures are in effect at the time of
the arbitration, except as they may be modified herein or by mutual agreement of
the parties.

3.
Location. The seat of the arbitration shall be New York City, New York, at a
mutually agreed upon location, or in the absence of agreement at the New York
City offices of the AAA.

4.
Arbitrator. The parties shall jointly engage a mutually agreed upon firm to
serve as the arbitrator (such firm, the "Approved Firm"), within five Business
Days after a dispute notice is delivered by either party to the other party to
resolve any arbitration dispute. If the parties are unable to engage an Approved
Firm within such time period on such terms, then the AAA shall appoint an
arbitrator within three Business Days thereafter.

5.
Damages. The arbitrator shall resolve any arbitration dispute within the range
of difference between (a) any amounts or values as calculated or determined by
Insurer and (b) any amounts or values as calculated or determined by the
Company. The arbitrator will have no authority to award any other damages other
than as provided for herein.

6.
Judgment. Any arbitration award shall be final and binding on the parties. The
parties shall undertake to carry out any award without delay and waive their
respective rights to any form of recourse based on grounds other than personal
conflict of interest of the arbitrator that was undisclosed at the time of the
arbitrator's appointment. Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the parties, as
applicable, or their respective assets.

7.
Costs. The Company and Insurer shall share the fees and disbursements of the
arbitrator equally (i.e., on a  50%/50% basis). The parties shall each bear
their own costs and expenses incurred in connection with prosecuting and/or
defending any arbitration dispute.

8.
[***].

9.
Amended Schedules. If applicable, the parties will promptly amend the schedules
hereto to reflect any arbitration decision.















1


Schedule 4 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL






--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Schedule 5
to
Commitment Agreement








[***]


 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]                 [***]
[***]
[***]
[***]                [***]
[***]                [***]







































1
Schedule 5 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL




--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Schedule 6
to
Commitment Agreement






INVESTMENT MANAGERS AND INVESTMENT ADVISERS




None.












































































1
Schedule 6 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL




--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Schedule 7
to
Commitment Agreement






ADMINISTRATION AND TRANSFER


This Schedule 7 sets forth the actions that the Company and Insurer will take or
cause to be taken at the times identified in the table below. All delivery dates
after the first delivery date assume the prior delivery, to a party responsible
for a subsequent deliverable, of relevant materials needed from other parties,
on or prior to the required delivery dates set forth below, including
cooperation of other parties in resolving any open issues.




Defined Terms


"Check Register" means an electronic file showing gross amounts, net amounts and
deductions with respect to payments to each Payee. Dates shown for the Check
Register can be changed if mutually agreed upon.


"Final Production Data File" means the complete updated Preliminary Production
Data File, reflecting all corrections since the Preliminary Production Data File
and any addendums thereto.


"Preliminary Production Data File" means the preliminary production data file,
as populated based on information from the recordkeeper's internal system.


"Update File" means an itemized list of updates that should be made to the file
that was last delivered.












































1
Schedule 7 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]




















Deliverable
Delivery Date
Action by the Company/Plan
Action by Insurer
Preliminary Production Data File
January 30, 2019
Delivery Preliminary Production Data File
Receive and reconcile Preliminary Production Data File to begin data cleanse and
data mapping
Check Register (as of February 1, 2019)
January 30, 2019
Deliver Check Register
Receive Check Register
Final Production Data File
March 15, 2019
Deliver Final Production Data File
Receive Final Production Data File
Check Register (as of April 1, 2019)
March 19, 2019
Deliver Check Register
Receive Check Register
Update File
April 1, 2019
Deliver Update File
Receive Update File
Update File
April 22, 2019
Delivery Update File
Receive Update File





























































2
Schedule 7 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL




--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]


















Schedule 8
to
Commitment Agreement








GAC ISSUANCE TRUE-UP PREMIUM
This Schedule 8 provides a description of the methodologies and procedures by
which Insurer will calculate the GAC Issuance True-Up Premium.




[***].


[***]. [***]. [***].


[***]. [***].




a.    [***];
b.    [***];
c.    [***];
d.    [***];
e.    [***];
f.    [***];
g.    [***];
h.    [***]; or,
i.    [***].




[***]. [***].


























1
Schedule 8 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]




















[***]. [***]. [***]. [***]. [***]. [***].




















































































2
Schedule 8 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]


















Schedule 9
to
Commitment Agreement




HISTORICAL MORTALITY DATA




The data file titled [***], provided on behalf of the Company to Insurer via
email with direction to a secure website at 9:53 a.m. eastern time on January 9,
2019.






































































1
Schedule 9 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL






--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Schedule 10
to
Commitment Agreement




STATE INSURANCE GOVERNMENTAL AUTHORITIES




1.    Arkansas
2.    Connecticut
3.    Florida
4.    Georgia
5.    Idaho
6.    Iowa
7.    Louisiana
8.    Maryland
9.    Massachusetts
10.    Minnesota
11.    Mississippi
12.    Montana
13.    New Hampshire
14.    Ohio
15.    Oklahoma
16.    South Dakota
17.    Vermont
18.    Washington
19.    West Virginia
20.    District of Columbia
21.    Puerto Rico






































1
Schedule 10 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL




--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]














Schedule 11
to
Commitment Agreement






[***]






[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]







[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]















1
Schedule 11 to Commitment Agreement, dated January 23, 2019
CONFIDENTIAL


